467 S.E.2d 243 (1996)
342 N.C. 892
STATE of North Carolina
v.
Timothy Tyrone SESSOMS.
No. 268A95.
Supreme Court of North Carolina.
March 8, 1996.
Michael F. Easley, Attorney General by Debra C. Graves, Assistant Attorney General, for State.
Malcolm Ray Hunter, Jr., Appellate Defender by Charles L. Alston, Jr., Assistant Appellate Defender, and Benjamin Sendor, Assistant Appellate Defender, for defendant-appellant.
Ferguson, Stein, Wallas, Adkins, Gresham & Sumter, P.A. by Anita S. Hodgkiss, Charlotte, for The North Carolina Ass'n of Black Lawyers and The North Carolina Academy of Trial Lawyers, amicus curiae.
PER CURIAM.
AFFIRMED.
MITCHELL, C.J., did not participate in the consideration or decision of this case.